Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 12/30/2020 in which claims 1-20 were cancelled, and claims 21-40 were added has been entered of record. Currently, claims 21-40 are pending in light of the amendment.
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 21-40 are allowable.
The prior art is silent with respect to:
Claim 21. Executing, based on the first set of encoded data, a second encoding operation to generate a second set of encoded data; executing one or more decoding operations based on the first set of encoded data stored in the memory device and the second set of encoded data, to generate a set of decoded data; executing, based on the set of decoded data, an encoding operation to generate a third set of encoded data; and performing a second programming operation to store the third set of encoded data to the same memory device, in combination with other limitations. 

Claim 38. Means for executing, based on the first set of encoded data, a second encoding operation to generate a second set of encoded data; means for executing one or more decoding operations based on the first set of encoded data stored in the memory device and the second set of encoded data, to generate a set of decoded data; means for executing, based on the set of decoded data, an encoding operation to generate a third set of encoded data; and means for performing a second programming operation to store the third set of encoded data to the memory device, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827